Exhibit FIFTEENTH AMENDMENT TO FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF ESSEX PORTFOLIO, L.P. Dated as of February 26, 2008 This Fifteenth Amendment, dated as of the date shown above (the “Amendment”), is executed by Essex Property Trust, Inc. a Maryland Corporation (the “Company”), as the General Partner and on behalf of and as attorney in fact for the existing Limited Partners of Essex Portfolio, L.P., a California limited partnership (the “Partnership”), for the purpose of amending the First Amended and Restated Agreement of Limited Partnership of Essex Portfolio, L.P., dated September 30, 1997 (the “Partnership Agreement”). RECITALS WHEREAS, the Partners wish to restate and revise Exhibit E of the Partnership Agreement regarding ALLOCATIONS; WHEREAS, Section 13.7(b)(iv) of the Partnership Agreement allows the General Partner to make any amendment that does not adversely affect the Limited Partners in any material respect; and Section 13.7(b)(iii) of the Partnership Agreement allows the General Partner to make amendments setting forth the rights, powers and duties of holders of additional Partnership Units; WHEREAS, the proposed changes in this Fifteenth Amendment relating to Exhibit E of the Partnership Agreement do not adversely affect the Limited Partners in any material respect; NOW THEREFORE, in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt, adequacy and sufficiency of which are hereby acknowledged, the parties hereto, intending legally to be bound, hereby amend, the Partnership Agreement as follows: 1.Definitions.Capitalized terms used herein, unless otherwise defined herein, shall have the same meanings as set forth in the Partnership Agreement. 2.Amended Definitions.Section 1.1 of the Partnership Agreement is hereby amended to delete the definition of “Adjusted Capital Account Deficit” in its entirety. 3.Restatement of Exhibit E.Exhibit E to the Partnership Agreement is amended and restated by replacing such Exhibit E with Exhibit E attached to this Amendment. 4.Continuing Effect of Partnership Agreement.Except as modified herein, the Partnership Agreement is hereby ratified and confirmed in its entirety and shall remain and continue in full force and effect, provided, however, that to the extent there shall be a conflict between the provisions of the Partnership Agreement and this Amendment the provisions in this Amendment will prevail. All references in any document to the Partnership Agreement shall mean the Partnership Agreement, as amended hereby. 5.Counterparts.This Amendment may be executed in any number of counterparts, each of which shall be deemed to be an original and all of which shall constitute one and the same agreement.Facsimile signatures shall be deemed effective execution of this Amendment and may be relied upon as such by the other party.In the event facsimile signatures are delivered, originals of such signatures shall be delivered to the other party within three (3) business days after execution. [Remainder of Page Left Blank Intentionally] IN WITNESS WHEREOF, this Agreement is hereby entered into among the undersigned Partners as of the date first written above. GENERAL PARTNER: ESSEX PROPERTY TRUST, INC., a Maryland corporation as General Partner of Essex Portfolio, L.P. and on behalf of and as attorney-in-fact for the existing Limited Partners By: /S/ Michael T.
